EXHIBIT 10.G AMENDMENT NO.2 TO RECEIVABLES PURCHASE AGREEMENT AMENDMENT NO.2, dated as of October 31, 2008 (the “Effective Date”), to the RECEIVABLES PURCHASE AGREEMENT dated as of November3, 2006 and amended by Amendment No. 1 dated as of November 2, 2007 (as so amended, the “Agreement”), among CIG FUNDING COMPANY, L.L.C., a Delaware limited liability company, COLORADO INTERSTATE GAS COMPANY, a Delaware corporation, as initial Servicer, STARBIRD FUNDING CORPORATION and the other funding entities from time to time party hereto as Investors, BNP PARIBAS, NEW YORK BRANCH (“Paribas”), and the other financial institutions from time to time party hereto as Managing Agents, and BNP PARIBAS, NEW YORK BRANCH, as Program Agent. Preliminary Statement The parties hereto have agreed to modify the Agreement in certain respects as set forth herein in accordance with Section13.1 of the Agreement. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree, as follows: ARTICLE 1DEFINITIONS 1.1Definitions.Unless defined elsewhere herein, capitalized terms used in this Amendment shall have the meanings assigned to such terms in the Agreement, as amended hereby. ARTICLE 2AMENDMENTS 2.1Amendments to ExhibitI.ExhibitI to the Agreement is hereby amended as follows: (a)To amend and restate the definition of the term “Commitment Termination Date” contained therein to read in its entirety as follows: “Commitment Termination Date” means October 30, 2009, unless such date is extended with the consent of the parties hereto. (b)To amend and restate the definition of the term “Program Limit” contained therein to read in its entirety as follows: “Program Limit” means $20,000,000, or such lesser amount as may from time be specified by not less than ten (10) Business Days’ prior written notice by Servicer to the Program Agent and Seller from time to time.Any reduction of the Program Limit shall be irrevocable upon such notice being given and shall not be subject to reinstatement and each partial reduction of the Program Limit shall be in an amount equal to $1,000,000 or an integral multiple thereof. 2.2Amendments to ScheduleA.ExhibitI to the Agreement is hereby amended to change from $25,000,000 to $20,000,000 each of (i) the Group Purchase Limit for the Investor Group which includes Paribas, (ii) the Commitment of Paribas and (iii) the total Commitments of the Committed Investors in the Investor Group which includes Paribas. ARTICLE 3MISCELLANEOUS 3.1Representations and Warranties. (a)Each Seller Party hereby represents and warrants to the Program Agent, the Managing Agents and the Investors, as to itself that the representations and warranties of such Seller
